IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  April 14, 2008
                                No. 07-51312
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
MARTIN MORENO RUIZ

                                            Plaintiff-Appellant

v.

FEDERAL GOVERNMENT OF THE MEXICAN REPUBLIC; MEXICAN ARMY
DEPARTMENT OF INFANTRY 35 REGIMENT; OSVALDO BEJAR
ARMENDARIZ; Mayor CORDERO; JOE DOE 1; ET AL

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 3:07-CV-79


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Martin Moreno Ruiz, alien detainee # A28-486-148, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal. The district court denied
Ruiz’s IFP motion and certified that the appeal was not taken in good faith. By
moving for IFP status, Ruiz is challenging the district court’s certification. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-51312

      Aside from conclusional allegations, Ruiz does not challenge the district
court’s determination that he failed to present an arguable or non-frivolous issue
for appeal. Further, aside from conclusional allegations that his complaint was
filed under the Alien Tort Claims Act, the Universal Declaration of Human
Rights, the Mexican Military Justice Code, the United Nations Charter, and
Article VI of the United States Constitution, Ruiz does not address the district
court’s determination that it lacked subject matter jurisdiction over his claims.
Ruiz’s attempt to incorporate by reference the arguments set forth in his notice
of appeal is an insufficient means of raising those arguments in this court. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Therefore, these issues
are deemed abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Ruiz has not shown that the district court’s certification was incorrect.
The instant appeal is without arguable merit and is thus frivolous. Accordingly,
Ruiz’s request for IFP status is denied, and his appeal is dismissed as frivolous.
See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.
Ruiz’s motions for a temporary restraining order (stay of deportation), a transfer
or relocation to another facility, and a picture of the district court judge are also
denied.
      MOTIONS DENIED; APPEAL DISMISSED.




                                         2